 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDQuemetco,Inc., a subsidiary of RSR Corporation andLocal 135,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca and Jerald L. Moore.Cases 25-CA-6599 and25-CA-6780March 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn September 16, 1975, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, the Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed an answering briefto the General Counsel's exceptions. The GeneralCounsel also filed a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistentherewith.1.We agree with the Administrative Law Judgefor the reasons set forth in his Decision that the sus-pension of Mack Dixon for I week from October 13to 20, 1974,' during the height of the union cam-paign, was a clear warning to the other employees asto what could happen to them if they continued tosupport the Union, and that by this conduct the Re-spondent violated Section 8(a)(3) and (1) of the Act.2.We find merit in the General Counsel's excep-tionsto the Administrative Law Judge's finding thatthe Respondent did not violate Section 8(a)(1) byShipping Manager Day's inquiry of Dixon, over a"friendly" beer in a tavern, what Dixon thought ofthe Union, and what the drivers thought of Day. Dayis the supervisor whose duties brought him into clos-est contact with the drivers. The inquiry plainly in-vaded Dixon's Section 7 rights to support or not sup-port the Union, to keep his views to himself if hechose, and to refrain from indicating his fellow em-ployees' views. The Administrative Law Judge con-cluded that this invasion was excused by (1) thefriendship theretofore existing between Day and Dix-on, (2) the beer, and (3) the tavern ambience. None'All dates are 1974 unlessotherwise noted.of these prevented Day from threatening Dixon, inthe same conversation, with possible loss of employ-ment if the Union were successful in organizing theemployees-a threat which we also find violates Sec-tion 8(a)(1).Nor did friendship and beer insulateDixon from further threats to his employment fromDay, nor from the eventual fulfillment of thosethreats by Dixon's discriminatory layoff, all of whichwe also find violate the Act. In the light of these factsestablishingDay's and Respondent's initial, sharp,and unrelenting hostility to the Union, it is plain thatfriendship and beer provided no effective barrier tothe interference and coercion inherent in Day's inter-rogation of Dixon.A more serious error lies in the premise that a"friendly" interrogation does not interfere with anemployee's Section 7 rights. An employee is entitledto keep from his employer his views concerningunions, so that the employee may exercise a full andfreechoice on the point, uninfluenced by theemployer's knowledge or suspicion about those viewsand the possible reaction toward the employee thathis views may stimulate in the employer. That theinterrogationmay be suave, courteous, and low-keyed instead of boisterous, rude, and profane doesnot alter the case. It is the effort to ascertain theindividual employee's sympathies by the employer,who wields economic power over that individual,which necessarily interferes with or inhibits the ex-pression by the individual of the free choice guaran-teed him by the Act.Accordingly, we find this interrogation of Dixonby Day to be a violation of Section 8(a)(1).3.We also find merit in the General Counsel's ex-ceptions to the Administrative Law Judge's findingthat the General Counsel has not proven by a pre-ponderance of the evidence that the Respondent dis-criminated against Henry S. (Bob) Jones, Jr. Joneswas first hired as a truckdriver on April 18, and quithis employment on August 30 to take another job.On September 23, Tom Day, the Respondent's ship-ping and receiving manager, was notified by a regu-lar driver, Jerald Moore, that he was unable to takehis scheduled trip to Kansas. Day was unable to lo-cate a replacement, so he called Jones 2 at or about 1a.m. on September 24, informed him that he had a"hot load that had to go," and asked Jones, who wasadmittedly a good driver and an experienced one, ifhe would accompany Day on a trip to Kansas. Jonestried to bargain for a full-time job but Day told himthat he did not have any openings at that time butthat he would try to work something out. Jones ac-cepted the assignment. Delivery was made to the cus-2Day knew that Jones, having become dissatisfied with his other job. waslooking for work.223 NLRB No. 53 QUEMETCO, INC.471tomer in Kansas by both Day and Jones. Upon re-turning from Kansas, Jones asked Day if he wouldget a truck so that he could reinstall his CitizensBand radio equipment in it, to which Day repliedthat he would probably have a truck, and for Jonesto call him the next morning.On September 26, Day asked Jones to take anothertrip, this time to Dallas, because the regular driverwas ill. Jones did so and returned to the plant onSeptember 29 with material which. he delivered toMuncie, Indiana, on September 30. Between Jones'trips to Kansas and to DaDay introduced Jonesto driver Frentz as "a part-time. employee." Also dur-ing that same week Day told Dale Stairs, anotherdriver, that he was going to use Jones in "a part-timeposition,in caseone of [the other drivers] was sick... [or] wanted a day off, [the Respondent] wasgoing to use [Jones] in that utility position" Mooretestified thatDay told him that he (Day) had putJonesback to work.On or about September 26, Jones filled out an au-thorization card for the Union? Several days aftertheDallas trip, driver Jerald Moore asked Day ifJones was working. Day replied that he found outthat Jones and Mack Dixon were two of the maininstigators in getting the union cards signed, calledthem obscene names, and stated that as far as Daywas concerned Jones "no longer worked there."Jones called the Respondent's dispatch office severaltimes following the Dallas trip but the Respondentdid not assign him to drive. Jones was told that "itwas slow," but was never told that he was. dis-charged.The Administrative Law Judge found, and weagree, that Jones was a part-time employee of theRespondent while operating the tractor-trailer to andfrom Kansas and Dallas. Contrary to the Adminis-trative Law Judge, however, we find that the reasonassignedby the Respondent for the discharge ofJones was a pretext. Admittedly Jones was a goodand experienced driver, but the uncontradicted evi-dence proves that the Respondent knew and resentedthat Jones, along with Mack Dixon, another discri-minatee,was one of the main instigators of theUnion. His discharge came at or about the same timethat the Union filed a petition for an election on Oc-tober 2. In these circumstances we do not credit theRespondent's contention that Jones' services weresimply not needed to take care of emergency trips7The Administrative Law Judge apparently relied in part on the fact thatJones showed that he had"grave doubts about. [his] status of employmenton September 25" because he "didn'tknow whether he was stillemployedor not"and therefore did not sign a union card for Dixon on that day.However,any doubts he had about his status on the 25thwereremoved onthe 26th when he was calledby Dayto take another trip for the Respondent,and consequently he executed an authorization card.following the Respondent's discovery of Jones' unionactivity. Accordingly, in view of the fact that the Re-spondent believed that Jones was one of the maininstigators in getting the union cards signed, and theclear hostility to that activity demonstrated by thecredited evidence, we find that the Respondent dis-charged Jones for his union activities. We conclude,therefore, on the basis of all the evidence in the rec-ord, that the discharge of Jones was in violation ofSection 8(a)(3) and (1) of the Act.4.We also agree with the Administrative LawJudge that, in the 3 months following the beginningof the Union's campaign in September, the Respon-dent did not discriminatorily reduce the drivers' wag-es.Contrary to the Administrative Law Judge, how-ever, we also find no merit in the allegation that theRespondent discriminatorily reduced the mileage ofthe "prounion" drivers Moore, Dixon, Stairs, Gib-son, and Frentz.The Administrative Law Judge based his findingon a summary of mileage data which purportedly es-tablished,inter alia,that the number of miles drivenby the prounion drivers during the fourth quarter of1974 was less than the average of all nine drivers,while on the other hand the antiunion drivers wereassigned more mileage than the average. For severalreasons, that analysis is too simplistic.Our analysis of these figures shows that six of thenine drivers on the payroll4 were over the averageand the remaining three drivers were under that aver-age. Frentz, who was hired in September, was 149miles under the average. Dixon, a driver who wehave found was discriminatorily suspended for 1week, and whom our Remedy and Order makewhole, was 1,409 miles under the average. His mile-age may well have been up to the average but for the1-week suspension. The only remaining driver whosemileage was under the average is Jerald Moore, whohad 3,412 miles under the average. However,Moore's own testimony reveals. that at his own re-quest, for personal reasons, the Respondent did notgive him long trips for a period which extended intothe first week of November. Thus, for at least 5weeks of that quarter, Moore was not assigned theDallas run, an 1,800-mile trip. Thus, leaving aside themileage records of Moore and Dixon for the reasonsstated, the only other so-called prounion driver whodrove less than the average mileage was Frentz, whodrove only 149 miles less than the average. -Consider-ing the large numbers involved, that deficiency is in-significant. Furthermore, the other three "prounion"drivers all drove considerably more mileage than theaverage-Stairs by 1,652, Gibson by 2,502, and Bellby 2,226.4 Lawson, Fleming, Demaree,Stairs,Gibson,and Bell. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDIn any event, the record shows that mileage varia-tions 3were a common occurrence for any week,month, or even quarter. Moreover, the Respondentused a 6-month period to attain its goal of mileageequalization .6 Thus, it is apparent that the Adminis-trative Law Judge failed to consider that the Respon-dent, in order to equalize mileage for all drivers, useda 6-month period or two quarters, rather than the3-month period relied on by the Administrative LawJudge.For all of the foregoingreasons,we find that theGeneral Counsel has failed to establish by a prepon-derance of the evidence that the Respondent discrim-inatorily reduced themileageof the drivers. Accord-ingly, we shall dismiss this portion of the complaint.AMENDEDCONCLUSIONS OF LAWSubstitute the following for Conclusions of Law 4and 5, and delete Conclusion of Law 6:"4.By discriminatorily laying off Mack Dixon onOctober 13, and discharging Henry S. (Bob) Jones,Jr.,on September 30, thereby discouraging employ-ees in their exercise of Section 7 rights, the Respon-dent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act."5.The General Counsel has failed to prove by apreponderance of the evidence that the Respondentunlawfully promised economic benefits including thepromise to make loans of money to its employees, or'that the Respondent unlawfully reduced the amountof work by reducing the average mileage of its driv-ers as alleged in the complaint, and the allegations ofthe complaint in those respects shall be dismissed."ORDERThe Respondent, Quemetco, Inc., a subsidiary ofRSR Corporation, Indianapolis, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively threatening employees with eco-nomic reprisals or discharge for their union activities.(b) Coercively criticizing or interrogating employ-ees with respect to their union support or union ac-tivity.(c)Discouraging membership in or activities onbehalf of Local 135, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization of itsemployees, by laying off, suspending, discharging, orin any like or related manner discriminating in re-gard to hire or tenure of employment or any term orcondition of employment of its employees.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Make whole Mack Dixon for the loss of wagesand benefits suffered by him by reason of his dis-criminatory layoff in accordance with the formula setforth in "The Remedy."(b)Offer to reinstate Henry S. (Bob) Jones, Jr., tohis former position or, if that position is no longeravailable, to a substantially equivalent one, togetherwith whatever seniority rights or privileges he mayhave had, and make him whole for any and all lossesof wages and benefits resulting from his discrimina-tory discharge, in accordance with the formula setforth in "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its facility in Indianapolis, Indiana,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 25, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specifi-cally found.S The weeklymileage figures in the record show extreme variations for thefirstweek of September1974, beforethe advent of theUnion, from 1,015miles by Dixon to 2,577 miles byStairs.Another typicalexample shows thatDixondrove 2,310 mileswhile Stairsrecorded only 970miles during thethirdweekof November.Similar extremesfor other driversare also evident.6The testimonyof witnessesfor the General Counsel establishes that oneof the dutiesof the Respondent's dispatcher is to equalize the mileage overa 6-month period.7 In the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt of Appeals Enforcing an Order of theNational LaborRelations Board." QUEMETCO,INC.473APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing,that we violated Federal law by lay-ing off and discharging employees for supporting aunion, and by otherwise interfering with our employ-ees' right to join and support a union,we have beenordered to post this notice:WE WILL make whole Mack Dixon togetherwith 6-percent interest for all losses of pay andbenefits suffered by him by reason of our dis-criminatory layoff of him.WE WILL offer to Henry S.(Bob) Jones, Jr.,reinstatement to his former position or, if thatposition no longer exists,toa substantiallyequivalent one, and WE WILL make him whole forany and all losses of wages and benefits sufferedby him by reason of our discriminatorily dis-charging him.WE WILL NOT lay off or discharge any of youfor supporting Local 135,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,or any other union.WE WILL NOT coercively threaten you witheconomic reprisals or discharge or question youabout your union activities.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise ofyour rights under Section 7 of the National La-bor Relations Act.QUEMETCO,INC., A SUBSIDIARY OF RSR COR-PORATIONDECISIONSTATEMENT OF THE CASETHOMAS E.BRACKEN,Administrative Law Judge: Thiscase was heard at Indianapolis, Indiana, on April 16, 17,18, and 19, 1975.1 A charge was filed by the Union onOctober 15, 1974, and a complaint was issued on Novem-ber 29. On December 27, a charge was filed by Jerald L.Moore, and on January 23, 1975, the two cases were con-solidated and an additional complaint was issued on Janu-ary 23, 1975. The primaryissues arewhether the Company,theRespondent, (a) unlawfully interrogated and threat-ened employees during the Union's organizing drive; (b)discriminatorily discharged one active union supporter,and laid off another; (c) unlawfully promised economic1All dates are in 1974 unless otherwise stated.benefits to employees in the nature of loans; (d) discrimi-nated against five employees by reducing the amount ofwork available to such employees;all in violation of Sec-tion 8(a)(1) and(3) of the National Labor Relations Act.Upon the entire record,2including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent,a Delaware corporation,is engaged inthe manufacture,sale, and distribution of lead products inplants located in five states of the United States includingthe subject facility at Indianapolis,Indiana.During thepast 12 months it shipped goods valued in excess of$50,000 from its Indianapolis facility directly to customerslocated outside the State, and in the same period receivedgoods valued in excess of $50,000 at its Indianapolis facili-ty directly from customers located outside the State. TheRespondent admits,and I find,that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Business of RespondentThe Respondent,Quemetco,Inc., operates a smeltingand refining plant in Indianapolis,Indiana,and is a sub-sidiary of the RSR Corporation,with the RSR principaloffice and plant located in Dallas, Texas.Albert P. Lospi-nozo is the executive vice president of RSR,and the keyhome office official in dealing with the Respondent. Inaddition to the Indianapolis and Dallas plants,RSR oper-ates plants in Middletown,New York, Los Angeles, Cali-fornia,and Seattle,Washington. RSR and its subsidiaryplants are engaged in the business of recycling scrap lead,and producing therefrom lead ingots,both in pure formand in various alloys, as well as producing oxide powders.The Indianapolis plant was acquired by RSR in Novem-ber 1972,and has been in operation since the summer of1973. The Indianapolis plant can produce six lead alloys,out of the total of 26 alloys that the parent corporationoffers its customers. The Indianapolis plant also manufac-tures three oxide powders.The main plant in Dallas hasbeen operating for 40 years and can produce all 26 leadalloys, but not the oxide powders produced at the India-napolis, New York, and California plants.The basic material for the manufacture of RSR's fin-2 Errors in the transcript have been noted and corrected. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDished products is derived from used whole batteries. Thesebatteries are crushed so that the lead may be extracted, andsuch lead is then recycled for sale to customers who manu-facture electrical batteries, paints, and glass. The Indianap-olis plant, unlike the Dallas and New York plants, is notequipped to crush whole batteries so as to extract the lead.The Indianapolis plant does process battery scrap whichconsists of plates that had been separated from the wholebattery.The Dallas headquarters of RSR handles all customercontacts and sales,as well as the purchasing of used batter-ies orbattery scrap. The Dallas sales departmentissues aweekly shipping schedule to each of the other plants, in-cluding Indianapolis,listing the customers, the items to beshipped, and the deadline for delivery. It then becomes thefunction of each plant to make the specified deliveries us-ing the trucks and drivers based at that plant.2. TruckingoperationEach of the RSR divisions located in the five above-named cities has its own trucking operation,whose prima-ry responsibility is the deliveryof purchased manufacturedproducts to its customers,and secondarily to pick up usedbatteries for delivery to its various plants for the recyclingprocess. The delivering of the customer's order is called bythe Company the direct shipment,as it is the main reasonfor the overall vehicle operation. The hauling of used bat-teries or battery scrap is termed by the Company the back-haul, as it is secondary to the operation of the business.This terminology results in Respondent's drivers being dis-patched out of Indianapolis with a load of used batteriesfor delivery to Dallas being referred to by Respondent asbackhaul, whereas the load of manufactured lead alloypicked up in Dallas by the same driver for delivery to acustomer is referred to by the Respondent as the directshipment. The Respondent's drivers refer to the initial tripas the direct shipment,and the return trip as the backhaul,regardless of what is hauled in their trailers.Since July 1974, the Indianapolis plant has been author-ized by the Dallas headquarters to employ nine drivers,and to have fleet equipment consisting of 10 leased Hertztractors,6 leased vans,and 8 flatbed trailers owned byRSR. The Indianapolis plant uses its own truck fleet notonly for the delivery of finished products to customers andpick up of used batteries,but also for interplant shipmentsto the Dallasand New York facilities. For shipments toRSR's Seattleor LosAngeles plants,ituses commercialcarriers.Rail services are occasionally specifiedby a cus-tomer, but the Company prefers to ship by its own trucks.Respondent's truckdrivers perform their duties under thedirection of the shipping and receiving manager or, in hisabsence,under the direction of the dispatcher who assumesthe duties of the department head. The shipping and re-ceiving manager reports to the plant manager.Shippinginstructions are released weekly by Dallas to the Indianap-olis plant.When this weekly shipping release is receivedfrom Dallas,the shipping and receiving manager, on Fri-day, makes out a work schedule for the following week,assigning each driver to a designated run. Drivers are paidon a mileage basis, receiving 13-1/2 cents a mile for pullingloaded trailers, and 11-1/2 cents a mile for pulling emptytrailers.The shipping and receiving manager keeps exten-sive records of the mileage driven by each driver. It is theRespondent's avowed policy to equalizethemileage as-signed to each driver over monthly periods, so that theincome of the drivers would be equal.B. The Union Organization CampaignOn or about September 24, Mack Dixon and JeraldMoore, both road drivers for the Respondent, went to theunion office and secured about seven or eight union au-thorization cards from Union Agent Schmidt.3 In the nextseveral days, Dixon visited the homes of various driversand left cards with fellow drivers Jude Frentz, Dale Stairs,Henry S. (Bob) Jones, Jr., andBill Bell.Frentz, Jones, andStairs signed and returned their cards to Dixon. Moorecompleted his authorization card on September 29 and onSeptember 30 Moore, together with Dixon, returned to theunion office, turning the completed authorization cardsover to Schmidt. On October 2, the Union filed a represen-tation petition on behalf of the Respondent's drivers. Afteran active campaign to defeat the Union was waged by theRespondent, an election was conducted for the drivers onDecember 13. The final tally of ballots was six votes castfor the Petitioner Union, four votes against, and on April 3,1975, the Union was certified as the collective-bargainingrepresentative of the driver employees of the Respondentat the Indianapolis plant.C. Respondent's SupervisorsRoy Gelpke has been the plant manager of the Respon-dent since July 15, and was its first full-time manager. Los-pinozo had served as acting plant manager for a period of8 months after its acquisition by RSR and, upon the hiringof Gelpke, returned to his duties as executive vice presidentof the parent corporation in Dallas. Susan Smith has beenthe personnel and safety manager since August 4, 1973.Tom Day was employed as the shipping and receivingmanager on January 15, and remained as such until Octo-ber 21. It was stipulated that Gelpke, Smith, and Day weresupervisors within the meaning of the Act.The complaint alleged that Richard Veers was a statuto-ry supervisor, and General Counsel elicited many pages oftestimony thereon and devoted a substantial portion of hisbrief in support thereof. The Respondent in his brief woulddispose of the issue by a footnote, and, although denyingthat Veers was a supervisor, stated "since Veers was notimplicated by evidence in any of the allegedly unlawfulconduct of Respondent, the issue need not be resolved." Itis true that Veers was not named in the complaint as parti-cipating in any of the alleged independent violations ofSection 8(a)(1), and no testimony was presented that heparticipated in any such violations, nor was any effortmade by General Counsel to link him with the alleged dis-7At this time the Respondent's drivers were the only RSR productionemployees throughout its five plants not represented by a labor union. Allother plant and driver employees were organized,including the plant em-ployees at Indianapolis. QUEMETCO, INC.charge of Jones or the layoff of Mack Dixon. However, theGeneral Counsel in section 6 of the consolidated complaintdoes charge the Respondent with a Section 8(a)(3) viola-tion in that:(b) The Respondent has reduced and is reducingthe amount of work made available to the followingemployees: Dale Stairs, Mack Dixon, Jerry Gibson,Jude Frentz and Jerald L. Moore.It is therefore necessary to determine the statusof Veers,as the record is clear that he played a substantial role in thematter of the amount of work made available to the fiveabove-named drivers.Veers went to work for the Respondent on January 23,and described his job title as shipping and receiving clerk.From the time of his hire until Day's cessation of employ-ment on October 21, Veers' duties were admittedly clerical,chiefly performing paperwork for Day,and he was referredto by the drivers as"assistant dispatcher."After Day's ter-mination,Veers was referred to as the "dispatcher" by thedrivers and plant manager,and he assumed many duties ofthe shipping and receiving manager. For a portion of themonths of December and January 1975, the Respondentemployed Cedric Denny as the shipping and receivingmanager,and Veers reverted to the job relationship he hadhad with Day. Clearly, when Day and Denny were servingas the shipping and receiving manager,Veers was a clericalemployee,and was not a supervisor within the meaning ofSection 2(11) of theAct.We thenexamine his duties forthat period after October 21 when he served as the dis-patcher.Veers described his functions as follows:"Sincethe departure of Mr.Day, myduties have increased drasti-cally. I am responsible for all the paper work connectedwith shipping and receiving and I have gotten into dis-patcher and driver pay rolls."As dispatcher, Veers was in close contact with the RSRsales department in Dallas about the shipping schedule anddeliveries to customers.On Friday afternoons he made upa schedule of runs listing the drivers,and the runs to bemade for the following week,so as to make ontime deliveryof the product to the customers.He determined theamount of expense money to be advanced to the driver andsecured all necessary permits.When the driver was out onthe road, Veers had the authority, on a call from a driver,to issue purchase orders,to have necessary repairs made tocompany tractor-trailers.Drivers were in repeated tele-phone contact with the dispatcher, as they were required tocall and report to him upon the making of their delivery;when they encountered route problems or difficultieswhich prevented them from making deliveries at the sched-uled time;and, at least once each day that the driver wason the road. When the driver returns, Veers reviews thedriver's records and checks for correct mileage, road ex-penses,and generalaccuracy. It. was Veers' responsibilityto see that drivers were dispatched so as to equalize themileage for the runs assigned to the drivers,as the driverswere paid on the mileage between cities as listed in the OilHaulers Guide.Veers was a salaried employee, but wasrequired to punch a clock; and he received overtime pay.Day and the other supervisory employees did not punch aclock,received no overtime pay, and received greater475fringe benefits than Veers.Unlike Day, the evidence produced clearly shows thatVeers had no authority to hire, fire, transfer, suspend, lay-off, discharge, or discipline employees, or effectively to rec-,ommend such action. The question that remains is whetherthe facts in this case are such,nevertheless,as to meet the"responsbility to direct" criterion for supervisor status asset forth in Section 2(11) of the Act. I find that they do.Veers, as the dispatcher, was solely responsiblefor assign-ing the nine truckdrivers to the particular runs they wouldoperate tractor-trailers over each week. He could direct adriver to take a 1,900-mile trip to Dallas, or take a 20-miletrip across the city.While those drivers were out on theroad, he was their primary source of direction and authori-ty.He could change their destination and daily work as-signmentat- any time that in his judgment he thought itnecessary to do so. He used independent judgment all daylong in making decisions which affected the wages, hours,and working conditions of these road drivers. To hold thatVeers was not a supervisor would mean that nine over-the-road truckdrivers were driving thousands of miles perweek, from points between Indianapolis and Dallas, andIndianapolis and New York without a supervisor directingthem what to do. I am persuaded that Veerswas a statuto-ry supervisor when he was the dispatcher after Day's de-parture.However, assuming that Veers was not a supervisor, hewas an express agent of the Respondent acting on its be-half.The principal scope of his employment related to-theassignment of the drivers to their daily and weekly runs.He regularly. gave to Plant Manager Gelpke for review asheet showing the month-to-date mileage and the year-to-datemileage of all the drivers. Veers worked under thecontrol and direction of Gelpke, and his actscame to theattention of Gelpke. Veers was clearly an agent of the Re-spondent.D. Alleged Discharge of JonesHenry S. Jones, Jr., referred to generally as Bob Jonesthroughout the hearing, first applied for a job with the Re-spondent in December 1973, in response to a newspaperadvertisement.He filled out an application for employ-ment at the plant, but was advised the position had beenfilled. In April, the Respondent ran another advertisementand Jones again went to the Company seeking employ-ment, testifying this date to. be a day or two before hishiring date of August 18. Jones testified that he was onlyinterviewed by Day, who inquired as to his driving record,type of equipment he had operated, accidents, and traffictickets.Day asked Jones what his feelings were toward a non-union shop, and Jones advised that it-"didn't make anydifference to me,as long as I made a decent living."Jonesstated that a day or two later, Day received his drivingrecord from the Indiana State Police, and Day then senthim out on a student trip to Logansport, Indiana, withDixon as observer. When Jones returned, Dixon discussedJones' driving ability with Day, and Jones stated that hewas then hired on April 18. Jones stated only then he wasinterviewed by Personnel Manager Smith, who just took 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDhis picture,explained company insurance benefits, and hadhim fill out tax withholding forms.Smith testified that sheinterviewed Jones on April 10, before Jones talked to Day,and after her interview,took him to Day and "He wasgiven a driver's test also had a road test." After completionof these tests,Smith stated that she ran a check on hislicense,found there were no points against him, and Joneswas hired on April 18.1 credit Smith's version of the hiringof Jones, as she testified while holding his employment ap-plication in her hand,and referred to it for dates.It is alsomore probable that a timeperiod of8 days elapsed in se-curing the driving record of Jones from the Indiana StatePolice,rather than a time period of I or 2 days. Smithdescribed a very detailed,structured personnel departmenthiring procedure for new employees,that was equally ap-plicable to exemployees who would apply for rehire.Day assigned Jones to truck number 39,and Jones in-stalled his own CB radio equipment and bedding in hisassigned truck.In late June or earlyJuly, Daywas hospi-talized, and was temporarily replaced by Winston Coffey,the traffic manager from Dallas.Coffey assigned a run toJones that was not to Jones' liking and he refused the as-signment, telling Coffey to stick the job. Jones called Dayin the hospital telling him of the situation,and Day askedhim to "hang loose," until he could handle the problem.Day candidly described Jones as a good driver, one of hisbetter drivers, better than a fair driver, and proceeded tointercede with company officials and saved Jones' job.Jones was off work 2 to 3 weeks during this period. OnAugust 19,Jones was given a written warning for making alate delivery to a customer in Muncie, Indiana.On August30 Jones formally quit the job,removing his equipmentand telling Day that "I didn't like the way they were cut-ting mymilesand my hours on my lay-overs." On cross-examination Jones reluctantly admitted that another rea-son for his quitting was that he wanted less overnight trav-el.On the termination notice filled in by Day, Day wrote asthe reason for termination"Another job less travel." Dayalso marked "No" to the question "Would you recommendrehire?"When asked by the Administrative Law Judgewhat was his reason for not recommending the rehiring ofJones, Day responded "For the verbal abuse primarily thathe gave to Elton Jones,Dick Veers and WinstonCoffey,plus the fact that he had stated to me that on one time inparticular that he thought we were screwing him out of hiswages and everything and he was very dissatisfied with ourmileagesystem and the way we paid the hourly rates, andthe overtime."Jones proceeded to work as a city truckdriver for a localcompany for several days, but found that work not to hisliking and quit, stating"itwasn't the job that I thought itwould be."Sometime around September 21, Jones went out to theRespondent's plant to see if Dixon or Moore was in. Whilein the dispatch office he talked to Day and Veers, and inresponse to a question from Day asking him what he wasdoing, Jones responded"I told him nothing." Jones testi-fied that he made no application for work, and no offer ofreemployment was made by Day. Day testified that Jonesasked if there was any chance of getting back on, to whichDay replied "I said at the present time, no because we havea full complement of drivers."Late in the evening of September 23, Moore notifiedDay that he would be unable to make his scheduled run toOlathe, Kansas, because his wife was sick. Day was unableto locate a replacement driver from company personneland recalled Jones' recent visit to the plant. Jones washome asleep, when around 1 a.m. on September 24, he wasawakened by a phone call from Day, at which time Jonestestified on direct examination that the following conversa-tion took place:A. (Jones) And said he [Day] needed an experi-enced driver, a good driver, that he had a hot load thathad to go.Q. (General Counsel) And what response, if any,did you make to him?A. I told him,if I was goingback to work, that itwould be on a fulltime basis, or I wouldn't come.Q.What, if anything, did he say to you?A. He told me to come on, that he was intending tohire me back as a permanent employee.On cross-examination Day admitted that Jones saidsomething about getting back on full time to which Dayreplied . . . "I don't have any openings now but I said I'lltry to work something out and he finally agreed to come inand go to Olathe, Kansas, with me." Jones came into theplant at or about 2 or 2:15 a.m., was not required to fill outany employment papers, and at 2:30 a.m. Day and Jonespulled out of the Respondent's yard. Delivery was made tothe Kansas customer, and Day and Jones turned around atOlathe and drove back to Indianapolis, arriving between10 p.m. and midnight. Jones testified that during the 19-21hour period of travel he did not discuss with Day the basisin which he would be scheduled out, or the trips he wouldreceive.On September 25 Dixon, without notice, dropped byJones' house with a union authorization card. Jones didnot complete his card as he had some doubts as to hisemployment status with the Respondent. Dixon testified asto Jones' cards as follows: "They were all completed exceptone-Mr. Bob Jones. And there was something in there.He didn't know whetherhe was stillemployed or not at theCompany. They hadn't never called him back or some-thing." Jones did complete the card on September 26.On September 26, Jones called Day about another trip.Stairs, the assigned driver, was sick, Dixon was off ill, andMoore did not want long trips because of his wife's condi-tion, so Day asked Jones to take the load to Dallas and hedid so. Jones returned from Dallas on Sunday evening,September 29, and made delivery to Muncie, Indiana,Monday morning, September 30.Stairs, the driver whom Jones had replaced on the Sep-tember 26 trip to Olathe, testified that on September 25 hehad a conversation with Day about the status of Jones'return to work, which he described as follows: "I askedTom if Bob was back to work and he made thestatementthat he was going to utilize him in a part-time position, incase one of us was sick, we wanted a day off, he was goingto use Bob in that utility position."While Jones was driving back from his September 26 trip QUEMETCO, INC.to Dallas, Moore was in the dispatch office and was told byDay that he put Bob Jones back to work. At that timeMoore had the union authorization cards in his possession,but to the best of Moore's belief, Day had no knowledge ofthis fact. Several days after the Dallas trip, Moore was inDay's office and asked him if Bob was working. Day re-plied "that he found out that Bob Jones and Mack Dixonwere two of the main instigators in getting the union cardssigned," called them some obscenenames,and stated "asfar as he was concerned, Bob Jones no longer workedthere."Frentz went to work for the Respondent in the weekcommencing September 23 as their eighth driver. He testi-fied on direct examination that, shortly after he was hired,Day introduced him to Jones and referred to Jones as "apart-time employee." General Counsel on redirect exam-ined Frentz closely on the use of the term "extra board" inthe trucking industry. Frentz testified that he had been atruckdriver for 15-20 years and that extra board was com-mon terminology in the industry, and was a matter of crit-ical importance to drivers. Frentz then went on to statethat "in the trucking industry, casual, extra board, or part-time all three would mean the same thing." 4Jones returned from Muncie to the plant in Indianapolisat 10:30 or 11 a.m., on September 30, and asked Day whenhe would be going out again, and Day told him to call thenext morning. While there, Jones testified that he learnedfor the first time of the hiring of two new drivers, JudeFrentz and Oren Demeree, when he saw their names on thedispatch board. The dispatch board is located just outsideof the dispatcher's office, and lists the drivers' names, trucknumbers, and destinations. Jones admitted that he did notsee his nameon the board.Jones called Day or Veers every couple of days for 2 or3weeks thereafter, and each time was told "they didn'thave anything, it was slow." Jones received his final pay-check for making the runs to Olathe and Dallas under thesamepayroll number that he had been assigned during hisprevious period of employment that had ended on August30. Smith testified that the former payroll number was uti-lized so as not to have to set up a new computer numberfor that one check. In March 1975, Jones left the Indianap-olis office to accept employment in Texas.Veers testified that, subsequent to the time that Jonescompleted his Dallas trip, there had been no occasion touse an extra driver, or to use a plant employee, to make atrip that normally would be made by a full-time driver. Noevidence was offered to rebut this testimony.E. The Layoff of Mack Dixon; the Loan of MoneyDixon5had been hired by the Respondent on January 7as an over-the-road driver,at the bottom of the senioritylist.Turnover of drivers was frequent and by September hehad risen to be the third senior driver out of a complementOren Demereewas not calledas a witness,but G.C. Exh. 12 lists him asthe Company's ninth driver,who first drove for the Respondent in the weekcommencingSeptember 30.5 From hisdemeanoron the stand, Dixon impressed me as basically anhonestwitness,trying to tell the truthas besthis memory would allow him.477of nine. Dixon and Manager Day, who was hired within afew days of Dixon, became close personal friends on andoff the job, frequently visiting together in taverns and attheir homes. Dixon testified that sometime in September 6after work, he and Day were having a beer at Norris' Tav-ern, when Day said "he thought we was trying to get theUnion in there and he asked me what I thought about theUnion and what the men thought about him ...." Dixonreplied that he "didn't know whether it was going union ornot," and Day stated that if this Company did not want aunion, "they could run their loads LTL." Dixon testifiedthat he did not know what LTL meant, but believed it toindicate that the Company would ship by other freightlines.On September 25, in the period during which Dixon wassoliciting union cards from his fellow drivers, Dixon testi-fied that Day telephoned him "-madder than hell andsaid I was going out and badgering, trying to force the guysto sign union cards." Day testified that he had called Dix-on and "I said, I don't know what you think you are doingbut I don't enjoy getting these phone calls from some ofthe drivers telling me that you are trying to force them tosign Union authorization cards."Dixon had had medical problems with his kidneys forsome time, and, during the week ending September 29, hehad been absent from work for 3 or 4 days. He returned towork on September 30 with a note from his family doctorreporting that he was able to work. On October 1, Day wasdispatched on a run to make a delivery in Olathe,Kansas,and a pick up in Wichita, Kansas, for delivery to Dallas.En route to Dallas in Oklahoma, Dixon became ill with hisrecurring kidney problem and reported this condition byphone to Day. Upon arrival in Dallas, Dixon was taken toa clinic by the RSR dispatcher, Roy Dancer. However,after waiting several hours for a doctor, Dixon decided toleave, and returned to the RSR plant. He slept 6-7 hours inthe cab of his truck, and then drove north with a load ofnew lead for the Western Electric Company in Cierco, Illi-nois,for delivery on Friday, October 4.AroundBenton,Arkansas,Dixon's kidney problemflared up again and uponseeing asign on the road marked"Clinic," he stopped. No medical treatment was availableat the Clinic, and he was directed to "a little hospital orwhatever they call it across the street," where he receivedsome sulfur pills. Dixon phoned Day and told him of hisillness andDay advised him if he was that sick to bring theload home, to Indianapolis. Dixon drove north, laid overfor 8 hours in West Memphis and then proceeded again.The following day, October 4, in Effingham,Illinois, thetractor's right front tire blew out, knocking out the head-light and damaging the fender. Dixon called the plantaround noontime, and upon receiving authorization hadthe tire replaced at a truck stop. Shortly after getting backon. the road, a trailer tire went flat. Dixon phoned Veers athis home around 6:30 p.m., and received a purchase -ordernumber to cover the tire repair. Veers told Dixon that hehad him scheduled off for a week because ofhis sickness,as Day had called from Dallas and had instructed Veers6 In the complaint the date was set forth as in May. In any event thematterwas fully litigated by all parties. 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDabout noon"to leave the schedule open as far as Mack wasconcerned until we found out definitely what was wrongwith him."Dixon drove the loaded tractor-trailer into the Indianap-olis yard about 5:20 a.m., Saturday, October 5. About 9a.m. Dixon spokebrieflyto Plant Manager Gelpke, whoknew that Dixon had been ill out on the road and was longoverdue. On Monday the load of lead was delivered toWestern Electric in Illinois.Day testified that on Thursday, October 3, he becameconcerned about Dixon's health,and since the Respondenthad a load to go to Dallas,he decided to make the run withdriver Bill Bell "to look for Mack on the road in case heneeded assistance."Day arrived in Dallas onFriday morn-ing at 10:30 a.m., and left at 6 p.m. to return to Indianapo-lis.Day's search for Dixon along the route was futile, andDay arrived back at Indianapolis on Saturday morning at11:30 a.m., to find Dixon's tractor-trailer parked in theyard.Day observed that there was some damage to theright front of the tractor, and that there were two torn uptires behind the cab and one more torn up tire in the trail-er.Gelpke was present at the time and heand Day dis-cussed the condition of the unit.Day was skeptical as tothe blowout of a tire causing such damage to the tractor.On Mondayafternoon,October 7, Dixon telephonedDay and told him that his kidney infection was flaring upagain and that his doctor had advised him to take a fewdays off. On Thursdaymorning,October 10, Dixonphoned Day and asked if he"was going to have a run out,"and Day said "Yeah, we have you scheduled for Olathe,Kansas,to leaveout on Sundaymorning."Day told Dixonthat he would have to have a statement from his doctorauthorizing his return to work.That evening between 9 and 9:30 p.m. Day phoned Dix-on and asked him to come out and look at his new house.Dixon,his wife,and children proceeded to meet Day, whoguided them to the new house. After talking about Dixon'sscheduled run to Kansas on Sunday,Dixon testified thatDay said he had brought him out there "to talk to youabout the union," and Day proceeded to ask Dixon why hefelt the drivers needed a union;and said theCompanycould benefit Dixon better without a union. Day also saidthat, if the drivers voted the Union in, that the Companywould shipsomeof the merchandise by other means. Afterfurther discussionDixon stated that all the cards weresigned"and if you want to fire me,you can," and that Dayresponded"No, I'm not going to do nothing like that, butyou are skating on thin ice." Mrs. Dixon was a completelyforthright and credible witness. She corroborated herhusband's testimony and had a much more detailed re-membrance of that evening's family visit.She stated thatDay said he had been to Dallas, "and they left it in hishands to persuade the drivers to vote against the Union;and he told Mack if they went ahead and voted it in, thathe was going to lose his job, and he told Mack that he, also,was walking on very thin ice as far as his job was con-cerned."On cross-examination,Day was questioned by the Gen-eral Counsel about Mrs. Dixon's testimony that Day statedhe wouldlose hisjob if the Union was voted in.7Q. Isn't it a fact that you told the Dixons if they gota union in you would lose your job?A. No, I don't think so; I don't recall it.Day did admit that "there was some talk about thin icebecause of the Dallas trip with all the blown tires and ev-erything and the shaky explanation he gave us."On the morning of October 11, Dixon secured a writtenrelease from his doctor, went to the Respondent's dispatchoffice and gave Dr. Walter McMannis' report to Veers,which stated "Mr. Dixon. can return to work on 10-13-74."On Saturday, October 12, Gelpke advised Day that Dal-las had requested that they not send Dixon out until he hadcompleted an accident report, brought his logs up to date,and given a detailed report about the Dallas trip. VicePresident Lospinozo wanted this information because ofthe failure to make the delivery to Western Electric onOctober 4. Dixon was out of town on Saturday,' and onSunday evening, October 13, he went to the plant to get hisunit to begin his assigned trip to Olathe. The plant guardhad been instructed by Day not to let Dixon take his unitout, and Dixon was so notified by the guard.The next morning Dixon went to the plant and met withGelpke, Smith, Day, and Veers. Dixon did not want to fillout an accident report as, in his opinion, the blowout of theright front tractor tire did not constitute an accident. Dix-on was told that he would not be permitted to run until hesubmitted an accident report, completed his logs for theDallas trip, and submitted a report from the clinic at whichhe had stoppedin Benton,Arkansas.Dixon filled out an accident report, brought his logs upto date, and on Friday, October 18, submitted a reportfrom the Saline County Health Clinic showing that he hadin fact been at that clinicin Benton.He was thereuponscheduled for the next available run, Tuesday, October 22,the drivers being scheduled for a safety meeting on Octo-ber 21.Dixon testified that "around May, June" prior to theunion campaign he had gone to Day three or four times totry to borrow some money from the Company, one timefor $400, and a couple of times for $200. Each time Daywould call back and refuse the loan.Inmid-November, several weeks before the scheduledelection, Stairswent to Personnel Manager Smith andasked for an advance of $200 to pay bills and to buyChristmas presents. Smith told him that, because the elec-tion was coming up, she wanted to talk to the Respondent'scounsel to see what to do, as she remembered that in thepast the Company had advanced money to Moore duringhiswife's pregnancy, and had advanced over $100 to adriver named Goodman for bail money. Dallas, after re-viewing past practice with legal counsel, authorized the ad-vance to Stairs of $200.About I week later, Dixon went to see Gelpke aboutgetting aloan.Dixon did not recall how he began thisconversation with Gelpke but, during its course, he statedhe was "considering dropping this labor thing" and re-7 Thiswas one of thevery few times that Dayequivocated in answeringany question,either on direct or cross-examination.Normally,Day testifiedwith directness and bluntness in rapid fire order. I credit Mrs. Dixon'stestimony. QUEMETCO, INC.479ferred "to his labor charge against the Company." B Therewas discussion about Day's leaving the Company, on Dix-on being third on the seniority list of drivers, and finallyGelpke referred Dixon to Smith for this handling of theload. On November 27, Dixon received from Veers $200 inthe form of four $50 checks.Shortly thereafter, upon requests by drivers Moore andBill Bell, the Company made similar advances in the rangeof $150 or $200 to Moore and Bell.F. Gelpke-Gibson ConversationGibson, who had been hired in the middle of July, wasoutside the dispatch office late in October or early Novem-ber, when he engaged in a brief conversation with Gelpke.On direct examination General Counsel asked Gibson:Q. Now during your employment at Quemetco,have you had any conversations with anyone otherthan the drivers, about the Union?A. One incident . . . in front of Dick's office. I wastalking to Roy [Gelpke], and he asked me if I had beenaffiliated with the Union before, and I said "yes."On cross-examination, Gibson amplified the actual conver-sation that took place in that hallway conversation.Q. You were talking about the Union?A. No, we were not. We were talking about howthings were; he had talked to me before. It is nothing,but generally ..., how our equipment was, if we werehaving any difficulty, that sort of thing.Q. Then, out of the clear blue sky he said, "Youhave been with the Union a while, haven't you?"A. This is the way it was. Something to that effect.Gibson then testified that the question was dropped andnot pressed any further. Gelpke testified that he knew Gib-son had formerly worked for Kroger and McLean, twolarge unionized companies, and he assumed Gibson be-longed to the Union.G. TheReductionofWork and Wages forMoore,Dixon,Frentz,Stairs,and GibsonOn December 27, Moore filed a charge with the Board,alleging that the Respondent had refused to provide Stairs,Dixon, Gibson, Frentz, and himself 9 with the number ofmiles of driving that had been assigned to them in the past.Since the Company paid the drivers at 13-1/2 cents perloaded trailer mile and 11-1/2 cents per unloaded trailermile, the number of miles a driver drove per week was theprimary basis of his weekly wage.Itwas also a. firm rule of the Respondent, as containedin the drivers' handbook, that the miles driven by the driv-ers be equalized. Not only was this contained in the driv-ers' handbook, but Gelpke, Smith, Day, and Veers all testi-fied as to their support of this principle of equalization ofBDixon had not filed the charge, as the charge was actually filed by theUnion on his and Jones' behalf.9Moore,Stairs,Gibson, and Frentz were responsive, credible witnesses.Also, all four driverstestified against theRespondentwhile still in its em-ploy, further supporting their credibility.mileage. Gelpke succinctly stated his position: "I felt verystrongly that we have to keep all our drivers on an equalmileage basis." Prior to February 1975, Veers equalized themileage of the drivers by considering the previous week,the previous month, and the previous quarter, bringing themileage up to "fair" equality at the end of the quarter.After February 1975, Veers still equalized the mileage butdid it over the prior 6-month period.Shipping and Receiving Manager Day testified that onvarious occasions he was asked by his drivers what couldhappen to them if the Union won the election. His typicalanswer was:I had my own tractors one time and I know of a com-pany called Peterson Manufacturing Company in LosAngeles, that at one time they had six drivers and sixroad rigs. Their drivers decided to go Teamsters, atwhich time, this was an individually owned company,Peterson Manufacturing Company, at which time hehad all leased equipment and when they went Team-sters he turned his equipment back in, fired all thedrivers, and went to common carriers.Gibson testified that on two occasions Day talked to himabout the Union. The first time, early in October whilestanding outside of Day's office, Day said to him, "He toldme that the Company frowned upon the Teamsters, therewas a great possibility that, if they did get in that there wasnothing to keep the Company from turning the trucks backinto Hertz, and sending their freight by common carrier."Several weeks later, while out on the company lot, Dayagain talked to Gibson stating that the Company did nothave to have Indianapolis drivers, that the Company couldship by Dallas drivers or New York drivers or commoncarriers.Drivers Dixon, Moore, Stairs, Gibson, and Frentz alltestified that the drivers talked freely about the Union inthe presence of Day on. any number of occasions. Theywere not ashamed of their union support, and it was notsomething they tried to hide. Day, in turn, admitted that hehad many discussions with the men about the Union andtold them that he did not like the Union. Day knew thatDixon,Moore, Stairs, Gibson, and Frentz supported theUnion. He also knew, by their own statements, that Law-son and Fleming were strongly antiunion, and that Demer-ee had not signed a union authorization card.General Counsel in his brief states: "Beginning with Oc-tober Respondent's drivers lost most of the work haulingbatteries to Dallas and returning metals manufactured atDallas which had been previously assigned to them. Partic-ularly dramatic was the loss of work delivering lead fromDallas to the Delco Renny plant in Muncie, Indiana."The Indianapolis to Dallas return ,trip was by far thefavorite run of the great majority of the drivers for manyreasons. It provided the most money in the shortest periodof time, as a driver could run to Dallas in 2 or 3 days, andmake more money than running to Muncie for 5 days.Also, he only had to get up three mornings instead of five.Itwas snow free. It was flat without the mountains andcurves of the eastern runs. It had higher speed limits. Itwas, as all drivers testified, an easy run.Veers testified that Day at times consulted with low 480DECISIONSOF NATIONAL LABOR RELATIONS BOARDmileage driversas towhich trips they would like to makethe next week.As of October 22, when Veers took over asdispatcher, he made no attempt to let drivers select pre-ferred trips. Veers stated that "We tried to dispatch themen sothat things wouldcome out even-, so I dispatchedstrictly ona mileage basis."The equalizationof mileagerequired that if a driver ran2,000 miles I week he would probably make short runs thenext week. Seniority playedno basis inearning opportuni-ty.Lospinozotestifiedcredibly and knowledgeably on themanufacturingand distribution system of the parent cor-porationand itsfour subsidiaries, including the Respon-dent. He stated that there was a corporation purpose inplacing plants in fivesectionsof the country because of thesubstantialfreight charges per mile involved in haulinglead. The object was to cut down on shipping expenses byhaving plantsservice customerswithin 300 to 400miles ofeach plant.The 40-year-old Dallas plant had the capacity to pro-duce 50 percent of the total tonnage of new lead that couldbe produced by all five RSR plants. The Indianapolis plantwas havingstart-up problems in the summer of 1974, andthe Dallasplant had the manufactured alloys ready for themidwestern customers.The vice president further stated that, after Gelpke's hir-ing inJuly as the first full-time plantmanager, the India-napolis plantboosted its production of alloys 30 percent,and itno longerbecame necessary for Indianapolis trucksto go toDallas topick upthe samealloy as they weremaking intheir own Indianapolis plant. Conversely, theIndianapolis drivers no longer handled used batteries toDallas.Lospinozo testified that the Indianapolis plant could notproduce highantimonyalloys required by Delco in Mun-cie, and thatthe Dallasplant therefore manufactured it,and Dallasdrivers delivered it to Delco. Dallas had a com-plement of 35 drivers. Under the corporation's plantwidesystem, the drivers employed at the manufacturing planthad the primary responsibility to deliver the plant's ownproductsso asto best ensure the delivery on schedule.Lospinozoalso testifiedthat most of their alloys are fornew car electrical batteries or replacement batteries, andwith the national decline of the sale of automobiles, thesale of batteries had correspondinglygonedown. As fur-thercauses of a declinein driver'smileage,he stated thatDelco in Munciehas requested that at least half of theirshipmentsbe by rail, and that DuPont in New Jersey hasrequestedthe sameshippingarrangement.General Counsel introduced into evidence voluminousrecords ofthe Respondent,General Counsel Exhibit 13through 31, pertaining to trips madeand mileagedriven byIndianapolis drivers. General Counsel's Exhibit 12 was acompilation of milesdriven by Respondent's drivers fromJuly 8, 1973, to February 23, 1975. From GeneralCounsel's Exhibit 12, General Counsel compiled a summa-ry of miles driven andwagesearned for the months of July,August,and September as well as forthe months of Octo-ber,November, and December. The summary for thesetwo quartersas presentedin the General Counsel's brief,are setforth below:JULY-SEPTII BER 1974MilesWagesMoore22706$3775.69Lawson22650$3534.14Dixon21826$3619.22Fleming23276$3716.37Stairs22015$3456.85Gibson18875$2985.10Bell14172$2307.83Frentz1915$288.53OCTOBER-DECEMBER 1974Moore12862$2211.51Lawson19708$3390.82Dixon14865$2627.32Fleming19199$3289.74Stairs17926$2978.71Gibson18776$2919.36Bell18500$3133.24Frentz16125$2676.78Demeree18502$2870.01H. Analysis and Conclusions1. Interference, restraint, and coercionThe complaint alleges eight specific incidents of viola-tion of Section 8(a)(1). The evidence in the incidents in-volving Dixon has been set forth hereinbefore, and conclu-sions for such incidents will be now considered. Theevidence and conclusions with respect to the remainingallegations of 8(a)(1) violations will be discussed below inthe same order in which they are pleaded in paragraphs 5and 6 of the complaint.In the Norris Tavern incident, while Day and Dixonwere having a friendly beer after work, Day did inquirebriefly of Dixon what he thought about the Union andwhat the men thought about him. Under the strong friend-ship between the two, in the neutral atmosphere of theneighborhood tavern, I find nothing coercive in Day's in-quiry.Day further stated that the Company "could runtheir loads LTL" if the Company did not want a Union.Dixon did understand this to mean that if the Union got in,the Company would get rid of its own trucks and drivers,and ship its merchandise by common carrier freight lines.Dixon understood Day's statement as an implied threat ofeconomic reprisal. Accordingly, the threat described above QUEMETCO, INC.481was coercive and the Respondent violated Section 8(a)(1)of the Act.The next incident relates to Day's telephoning Dixonand angrily accusing him of badgering employees to signunion authorization cards. This call by Day was an unlaw-ful infringement on Dixon'sstatutoryrights.Day's angrycriticism was a restraint on Dixon, and interfered with theemployees' rights toengage inlawful union activity. I findthat the incident violated Section 8(a)(1).The next incident involved the evening of October 10,when Day invited Dixon and his family late in the eveningto come out and look at his new house. After they arrivedDay candidly laid it on the line, that he brought Dixon outto talk to him about the Union, and interrogated himabout why he felt the drivers needed a union. Day againtoldDixon that, if the drivers voted for the Union, theCompany would ship by othermeans.Day admitted thathe hadmentionedthat Dixon was on thin ice, but statedhis use of that term was because of Dixon's Dallas trip withits attendant problems. However, this was clearly a threatby Day to Dixon to divorce himself from his union activi-ties or he could be fired, using the Dallas trip as the excusefor the firing. Day's interrogation and threats were coerciveand constituted a violation of Section 8(a)(1) of the Act.As Day testified, he told the drivers several times aboutthe owner of the Peterson Company who employed sixdrivers andleased six rigs, and when "they went Teamster,he turned his equipment back in,fired all the drivers,andwent to common carriers." [Emphasis supplied.] There isno doubt but that Day's listeners could infer or deducefrom Day's remarks that their employment would be im-periledby a union victory. Day was infact tellingthe driv-ers that the Respondent could fire them just like Peterson"fired all the drivers," simply because "they went Team-ster," and that they would be replaced by common carrierstransporting the Respondent merchandise, Accordingly, Ifind that Day's threat described above is clearly coerciveand a violation of Section 8(a)(1) of the Act.The incidents of Gibson's conversation with Day outsideof Day's office and his conversation with Day out on thelot several weeks later largely coincide with the languagethat Day regularly used; that, if the Teamsters got in, theCompany could turn the trucks back to Hertz and ship bycommon carrier. In the second conversation, Day pro-posed another way that the Company could get rid of itsIndianapolis drivers, and that was by using the New Yorkdrivers and Dallas drivers to haul in and out of the India-napolis plant. I find that Day's threats described above areclearly coercive and a violation of Section 8(a)(1) of theAct.I turn now to Gelpke's conversation with Gibson whilestanding outside the dispatch office. Gibson's testimonyshows that he and Gelpke were involved in informal shoptalk, about trucks and trailers and general transportationmatters. In the context of that conversation, I can findnothing coercive in Gelpke's brief, ambiguous comment,"You have been with the Union a while, haven't you."Gibson had been a member of the Teamsters union for 10years, and openly proclaimed such membership. Accord-ingly, I shall recommend that this allegation of the com-plaint be dismissed.2.The alleged discharge of JonesThere is no question but that Jones Ill was a regular, full-time employee of the Respondent from April 18 to August30,when he quit. The instant issue is whether he againbecame an employee, and what kind of an employee, com-mencing September 24. Jones buttresses his entire case onthe brief telephone conversation he had with Day shortlyaftermidnight on September 24. Jones claims that whenDay called to tell him he needed "a good driver, that hehad a hot load that had to go," that he wrung from Day anagreementthat he would come back "on a full-timebasis."Day agreed that Jones did raise the question of gettingback on fulltime,but claimed he only told Jones that "I'lltry to work something out." I credit Day in thisinstance. tlAt the lastminute,Day had found himself without adriver to pull the load to the Olathe customer, when Moorehad notified him that he would be unable to make the run.In Day's past 9 months with the Company, he had occa-sionally used Willie Campbell, the shipping supervisor, andKato Sanford, a plant leadman, as an emergencysubsti-tute, but this time they were not available. Day, who hadhad years of experience in the motor freight transportationfield,was desperate for a driver to pull that "hot load thathad to go," and at 1 a.m. he was not going to argue withJones. Instead he equivocated with Jones, gave him an am-biguous answer, and got him to come in to move that load.Clearly, Jones was an employee of the Respondent whileoperating that tractor-trailer to and from Kansas. If he hadhad a collision with another vehicle, the Respondent wouldhave been just as liable for his negligence as if the unit hadbeen operated by its most senior driver.Jones himself showed that he had grave doubts aboutthe status of his employment on September 25 when Dixondropped around with a union authorization card. Joneshad just completed his 1-day trip to Kansas and yet, whenasked by Dixon to fill out the authorization card he did notdo so, as Dixon testified "He didn't know whether he wasstill employed or not at the company."On September 26, when Stairs was sick and no otherdriver available, Day asked Jones to take the load to Dal-las. Jones once again made a trip and once again was anemployee of the Respondent during that trip, that lasteduntilMonday morning, September 30.The possibility of the Respondent setting upan extraboard of casual or part-time employees was a matter ofvital concern to the regular drivers because of its knowndanger of taking work away from full-time drivers andthereby diluting their income. Stairs and Frentz, both lowseniority men, were each told by Day that Jones was goingto work as a part-time man in case of an emergency. Joneswas present when Day informed Frentz of this status, yethe made no comment or objection.Jones admitted that he saw Frentz' and Demeree's name10 Jones was not an impressive witness. His testimony was evasive andshifting.11 It is beyond question that as Administrative Law Judge,Iam not re-quired to discredit all of Day's testimony because I have discredited some ofit.SeeN. L. R. B. v. Universal Camera Corporation,179 F.2d 749, 754 (C.A. 2,1950), vacated and remanded on other grounds, 340 U.S. 474 (1951). 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDon the dispatch board on September 30, with their destina-tions set forth,and that he did not see his name. Jonesmade no protest about his name being omitted. Although itwas his position that he had been hired by Day on Tues-day, September 24, as a regular full-time employee, Joneswell knew that the schedule had been made up on the pre-vious Friday, September 27, and if he had been a regularemployee, he would have been scheduled out on the Sep-tember 30 schedule.The General Counsel in his brief infers that Demereewas hired after Jones'September24 tripto Kansas. Whilethe record does not supply Demeree'sdate of hire, hisname was listed on the September 30 dispatch board,which had been taken from the schedule made up on Sep-tember 27. The record does show that the Respondent hada very long and detailed procedure for checking out driv-ers, traffic records, and work records, and it may be fairlyinferred that Demeree was hired prior to September 24.I find that the Respondent did hire Jones as an irregularpart-time employee for individual trip assignments to beused to take care of emergency trips when a regular driverwas not available. No evidence was presented by the Gen-eralCounsel that any emergency trips were required ormade after September 30.Accordingly, I find that based on the record as a wholethe General Counsel has not proven by a preponderance ofthe evidence that the Respondent discriminated againstJones.3. The layoff of DixonThereisno need to recount in detail the events thathappened to Dixon on his long trip to Dallas.He was sickalong the way,he did have a substantial amount of tiretrouble with five tires being replaced.Therewas damage tothe tractor,and the load was not delivered to WesternElectric on schedule.However,all of this was known toDay and Gelpke on Saturday,October 5,afterDixonparked his unit in the plant yard.On October 7, Dixontelephoned Day and told him that his kidney infection wasflaring up again,and that his doctor had told him to take afew days off. From that MondaytoThursday, Dixonheard nothing fromDay, Gelpke,Smith,Veers, or any rep-resentative of the Respondent.Dixon himself called Dayon October10 to inquire if hewas going to have a run out and he was told he was sched-uled for a Sunday run to Kansas.Day thenmade the rea-sonable request that Dixon bring a statement from his doc-tor authorizing him to returntowork,and in fact hisfamily doctor did authorize him to returnto work on Oc-tober 13.It is thus clear that Dixon's lackof work for theweek of October 6 through 12 was due to hisbona fidemedical problem,and was notdue to anydiscriminationby the Respondent.It was not until lateThursdayevening,October 10, thatDixon next heard from any representative of the Respon-dent.The initial invitation from Day was ostensibly from afriend to come out for a social visit and see his new home.However,shortly after Dixon's arrival, the real purpose ofDay's invitation became apparent when Day informed himhe had brought him out there "to talkto you about theUnion." And Day did proceed to express his union hostili-ty, and to plead for help from Dixon telling him that, if theUnion got in, he would lose his job. Day, who most of thetime testified rapidly, forcefully, and directly, when askedif he had not told the Dixons that he would lose his job ifthe Union got in, did not deny that he had done so, buthesitated and equivocated, stating, "No, I don't think so. Idon't recall it." It was obvious that he did recall it. Daywell knew that Dixon was the spearhead of the union cam-paign, and he proceeded to illegally interrogate Dixonabout the Union, and to threaten him with fear of dis-charge by telling him he was "skating on thin ice."The next morning Dixon took his medical authorizationinto the dispatch office and gave it to Veers. Nothing wassaid to Dixon about filling out an accident report, or secur-ing a report from the clinic in Arkansas, or on bringing hislogs up to date. Finally, on Sunday when he went to theyard to pick up his tractor-trailer to start his already sched-uled run, he was turned away from the plant by the Re-spondent guard.On the following Monday, 9 days after he talked withDay and Gelpke on the company parking lot standing nearhis tractor-trailer, hemet with the top executives of theRespondent, Gelpke, Smith, and Day, and was told cere-moniously that, before he could go out with a run, he hadto submit an accident report, complete his logs for the Dal-las trip, and submit a report from the Arkansas clinic.Both Day and Smith testified that the reason for thedemand for these documents was because the Dallas salesoffice was saying they had to give Western Electric a rea-sonable excusewhy the load was not delivered on October4,because the failure to deliver "caused the plant to beshut down." As a matter of fact, Dallas officials well knewthat Dixon had been sick on the entire trip. On Wednesdaymorning, October 2, Day had received a telephone callfrom Dixon in Dallas, telling him he was sick. Day toldDixon to see Coffey, the Dallas traffic manager, to see ifCoffey could get him to a doctor. Ray Dancer, the Dallasdispatcher, took Dixon to a clinic that day. Day himselfwas inDallas all day Friday, October 4, for the dual rea-sons of concern over Dixon's sickness, and to take a loadto the Dallas plant. It is certainly reasonable to infer thatDay discussed Dixon's sickness with Dallas officials duringthe course of that day, as Day well knew of Dixon's longhistory of kidney trouble.The reasonable excuse for the failure to deliver the loadtoWestern Electric on October 4 was that the driver Dixonwas delayed by sickness throughout his trip. There is noevidence that Western Electric called on RSR to produce amedical report that Dixon had been sick during the trip.The driver's logs and an accident report from Dixon wereclearly internal affairs of the Respondent, and of no valuetoWestern Electric.12Day's invitation to Dixon to come to his house on theevening of October 10 was the high water mark for the12The failure of the load to be delivered to Western Electric did not"cause the plant to be shut down,"as claimedby Day andSmith.Lospinozotestified that the failure to deliveronly causeda department to shut down,not the plant.Since the load was delivered the followingMondaymorning,the departmentwas closed downfor a weekend, at most. QUEMETCO,INC.483Respondent to secure Dixon'scooperation against theUnion.When being nice did not cause Dixon to turnagainst the Union, the Respondent turned to the harshermethod of putting obstacles in Dixon's return towork. Thesuspension of the union leader was a clear warning to theother employees as to what could happen to their jobs ifthey continued to support the Union.The reason advanced by the Respondent for Dixon'slayoff is unbelievable in the light of the entire record, anddoes not withstand scrutiny.He filled out the accident re-port,brought his logs up to date,and secured a statementfrom the Saline County Health Unit, all by Friday, Octo-ber 18, all things that he could and would have done in theprevious week if the Respondent had so requested.The inference of discriminatory motivation "is sustainedand buttressed by the fact that the [explanation offered bythe employer] failed to stand under scrutiny."N.L.R.B. v.Griggs Equipment,Inc.,307 F.2d 275, 278 (C.A.: 5, 1962);Stairs' loan as a precedent, authorized the loan to Dixon of$200.Itwas the Respondent's duty in the situation in which itfound itself to determine the question of making the loantoDixon, precisely as if a union were not in the picture.McCormick Longmeadow Stone Co., Inc.,158 NLRB 1237,1242 (1966);Newport Division of Wintex Knitting Mills,Inc.,216NLRB 1058 (1975). Smith realized that theCompany had made similar loans before the Union hadentered the picture, and Stairs' and Dixon's loans were,thereby authorized. I find that the General Counsel has notshown that Respondent violated the Act by making theloan to Dixon.5.The reduction of work and wagesThe record is clear that,on numerous occasions duringthe unioncampaign,Day threatened that theRespondentwould reduceor eliminatethe drivers'work in some man-N.L.R.B.v.Thomas W.Dant,et al.,d/b/a Dant & Russell,ner, such as by turning the leased trucks back to Hertz, orLtd.,207F.2d 165, 167 (C.A.9, 1953).The timingof thebyshipping common carrier,or byusing other subsidiaries'layoff,upon the genesis of the union organizational move-ment,strengthens this inference and strongly supports theconclusion that the real motive of the Respondent was un-lawful and discriminatory. As was stated inL.J. "Lee"Folkens, d/b/a Standard Oil Distributors v. N.L.R.B.,500F.2d 52 (C.A. 9, 1974): "Circumstantial evidence, includ-ing the timing of [the] discharge,coupled with[the employ-er's] apparently fabricated business justifications,is suffi-cient to support the . . . findings" of discriminatorymotivation.Timing, knowledge,and unusual action of theRespondent support this conclusion."Illegalmotivehas been held supported by a combina-tion of factors, such as `coincidence in union activity anddischarge' . . . `general bias hostility toward the union'... variance from the employer's `normal employmentroutine' . . .and 'an implausible explanationby the em-ployer foritsaction..."' McGraw-Edison Company v.N.L.R.B.,419 F.2d 67, 75 (C.A. 8, 1969). All of these fac-tors are present in the instant case.Accordingly, it is found that the layoff of Mack Dixonon October 13, 1974, was in violation of Section 8(a)(3) and(1) of the Act.4. The loan of money to DixonThe evidence is uncontradicted that Day refused tomake loans to Dixon on several occasions prior to theunion campaign.However,when Stairs at a later pointwent to Personnel Manager Smith for a loan,she handledthe request in a professional,business-like way.She knewthe election was approaching, she knew that the Respon-dent had lent money previously to two other employees,Moore and Goodman,and she intelligently sought legaladvice from company counsel. Acting in good faith on le-gal advice,she arranged for the loan to Stairs.One week later, Dixon went to see Gelpke and engagedin a rambling conversation about "his labor charge againstthe company," about Day leaving the Company, about hisseniority status, and also about a loan of $200. Gelpke re-ferred him to Personnel Manager Smith,and she, with thetrucks, if the drivers persisted in their desire to be repre-sented by the Union.General Counsel charges in his brief that the Respon-dent carried out this threat in two ways, the first of whichwe will examine at this time:In the 3 months following thebeginning of the Union's organizational efforts the driverssuffered a substantial reduction in their wages from theprevious 3 months.Since the driver's wages are determined by the mileagethey drive, I will .review the salient facts as they apply tomileage.The summary contained in General Counsel's brief, tak-en from mileageand wage data that was supplied by theRespondent, shows, among other things, the miles andwages for eight drivers who worked during the July, Au-gust, and September quarter, with their total mileage being147,135 miles. The total mileage of the nine drivers listed inGeneral Counsel's summary who drove in the October,November, and December quarter is 146,463 miles. How-ever, Bob Jones, who drove during the months of July andAugust, is not listed on the summary. His mileage, takenfrom General Counsel's Exhibit 12, shows that he drove10,628 miles for these 2 months. Jones' 10,628 miles, addedto the other eight drivers 147,135 miles, makes a total of157,963miles driven by the Respondent's drivers in theJuly-September quarter, compared to 146,463 miles in theOctober-December quarter, a difference of 11,500 miles ora 7.3 percent reductionin mileage.Lospinozo admitted that there had been a diminishing ofmileage, but he attributed it to many factors: RSR's-planto have customers served by subsidiary plants within 300 to400miles of the customer; that Gelpke had increasedRespondent's ability to produce additional types of alloysthat formerly had to come from Dallas, particularly a highantimony alloy used by Delco in Muncie; that there hadbeen an economic recession in the manufacture of automo-biles in 1974-75, which caused a reduction in the purchaseof Respondent's alloys and oxides for new and replace-ment batteries; and that two major customers, Delco RemyinMuncie and DuPont in New Jersey, had requested that50 percent of their shipments be by rail. Although Lospino- 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDzo submitted no records to support his testimony, he was apersuasive witness and the reasons he submitted were bothlogical businessreasonsand commonsense factors thatcaused the reductionin mileageof 7.3 percent. I am there-fore unable to find that the Respondent discriminatedagainst allof the drivers by reducing their work.General Counsel's brief sets forth the second claim ofwork reduction discrimination as follows: In the 3 monthsfollowing the beginning of the Union's efforts amongRespondent's drivers the drivers who the Respondent knewor suspectedwere antiunionfared better in wages than theprounion drivers.As the evidence shows, Day knew that Moore, Dixon,Stairs,Gibson, and Frentz were prounion, and that Law-son, Fleming, and Demeree were antiunion.The record is crystal clear that the Respondent, as testi-fied to by Gelpke, Smith, Day, and Veers, was dedicated toequalizing the mileageof their drivers, so that their wageswould be reasonably equal. An examination of GeneralCounsel's summary above shows that in the July-Septem-ber quarter, the drivers who worked the full 3 months,Moore, Lawson, Dixon, Fleming, and Stairs, were dis-patched so that their mileage came out reasonably equal.13By adding together the mileage of Moore, Lawson, Dixon,Fleming, and Stairs we have total mileage of 112,473 miles;divided by 5, we have 22,495 miles as the average mileagefor these five drivers. I then compared the mileage actuallydriven by each of these five drivers with this average mile-age figure,and it is readily apparent that the Respondentdid fairly equalize the mileage of its drivers in July throughSeptember.NAMEMILESDRIVENOVERAV.UNDERAV.OVERUNDERMoore2270621100.9Lawson2265015500.6Dixon2182666902.9Fleming2327676103.4Stairs2201548102.1No one could reasonably complain that the Respondentdid not live up to its avowed policy of equalizing the mile-age during the July-September quarter. The five driverswere each within a few hundred miles of the average mile-age, and all were within a few percentage points of theaverage mileage of the group who drove for the full 3months.However,an examination of the same summary for themonths of October, November, and December shows astartling difference in the average miles driven by the driv-ers during that quarter. All nine drivers drove the full 3months. Their total mileage was 146,463 miles, making anaverage mileageof 17,274 miles for each of the nine driv-ers.On comparing this average mileage with the miles actu-ally driven by each of the nine drivers, it is readily appar-ent that the Respondent did not equalize the mileage of itsdrivers during that quarter.Whereas in the previous quarter, all 3-month drivers ranvirtually the same mileage, separated from each other byonly a few hundred miles, and small fractions of percent-age points, in the October-December quarter there is atremendous difference in mileage, with the drivers beingseparated by thousands of miles, and up to 21.1 percentagepoints over the average. In actual mileage, Lawson andFleming, both known by Respondent to be openly antiun-ion, drove the most mileage, with Lawson running 6,846miles more than Moore, and 4,843 miles more than Dixon,both prounion drivers. Demeree, believed by the Respon-dent to be antiunion, drove 5,640 more miles than Moore,although a newly hired driver with the least experience inoperating the Company's trucks and following companyroutes. All three of the antiunion drivers drove more mile-age than four of the five prounion drivers.MILESOVERUNDER%/.NAMEDRIVENAV.AV.OVERUNDERMoore12862341220.9Lawson19708343421.1Dixon14865140908.6Fleming19199292517.9Stairs17926165210.1Gibson18776250215.3Bell18500222613.7Frentz1612514900.9Demeree18502222813.713Thethree drivers who did not work the full quarter were Gibson. whostarted to work the week ending7-22-74:Bell started to work the weekending 8-18-74; and Frentz the week ending9-29-74. QUEMETCO, INC.485The Respondent'savowed policy to equalize mileagewas clearly and fairly shown by the mileage driven by itsdrivers in the July-September quarter.However,this poli-cy was shattered in the October-December quarter (whenthe union campaign took place),as amply shown by thesummaries above.I find that Respondent intentionally ma-nipulated and reduced the mileage of the union supporters,Moore,Dixon,Stairs,Gibson, and Frentz,thereby reduc-ing their wages,because of their assistance and support oftheUnion,in violation of Section 8(a)(3) and(1) of theAct. Standard Beverage,Inc.,216 NLRB 283 (1975).Upon the foregoing findings of fact,and upon the entirerecord in this case,Imake the following:assisted and supported the Union,Respondent discrimi-nated against each of them in regard to his hire and tenureof employment and the terms and conditions thereof, todiscourage membership in the Union,and thereby engagedin and is engagingin unfairlabor practices proscribed bySection 8(a)(3) and(1) of the Act.6.The General Counsel has failed to prove by a prepon-derance of the evidence that Respondent promised tomake loans,as alleged in paragraph 5(a) of the complaint,and that the discharge of Henry S. (Bob) Jones was dis-criminatorilymotivated,and therefore the allegations ofthe complaint in those respects should be dismissed.THE REMEDYCONCLUSIONS OF LAW1.Respondent is an employerwithin themeaning ofSection 2(2) of the Act, and isengaged in commerce withinthe meaning of Section2(6) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By the conductset forth in section III,H,I,hereof,Respondent interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteedthem by Sec-tion 7 of the Act, and therebyengaged in,and is engagingin,unfair labor practicesproscribed by. Section 7 of theAct, and thereby hasengaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8(a)(1) of theAct.4.By discriminatorilylaying off Mack Dixon on Octo-ber 13, therebydiscouraging membershipin the Union,Respondent has engaged in, and is engaging in, unfair la-bor practiceswithin themeaning of Section 8(a)(3) and (1)of the Act.5.By reducing the amountof work in the number ofmiles assigned to be drivenby Jerald Moore, Mack Dixon,Dale Stairs,Jerry Gibson, and Jude Frentz, because theyHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order theRespondent to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatorily laid off MackDixon for the period of October 13 through 21, 1975, I findit necessary to order the Respondent to make whole Dixonfor the earnings lost by reason of his discriminatory layoff,with backpay computed on a quarterly basis, plus interestat 6 percent per annum,as prescribed inF.W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962),for the period of time setforth above.The Respondent discriminatorily reduced the amount ofwork and manipulated the driving assignments of Moore,Dixon,Stairs,Gibson, and Frentz.I find it necessary toorder the Respondent to make them whole for the incomethey lost, with backpay computed on a quarterly basis plusinterest at 6 percent per annum as prescribed in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]